DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Towley, III et al. (US Pat. No. 5,779,604, July 14, 1998) (herein “Towley”)
Regarding claim 1, Towley teaches a dumbbell set (see Fig. 1), which comprises: (a) a plurality of dumbbells (i.e., at least two dumbbell handles 42 in a set, see Figs. 1, 5-7 and col. 4, lines 39-52); (b) a plurality of adder weights 24 (see col. 3, line 45 – col. 4, line 6 and Fig. 4) with each adder weight 24 having a cavity (i.e., cavity defined by the space between two end plates 34 of a select adder weight 24, see Fig. 4) that is sized to receive any one of the dumbbells 42 (i.e., where the cavity of the adder weights 24 increases as the space between end plates 34 of a select adder weight 24 increase), wherein any one of the dumbbells 42 is capable of being dropped down into the cavity of any one of the adder weights 24 (i.e., where when the weights 24 are not nested, the dumbbell 42 can be inserted between the cavity of any adder weight 24); and (c) a slide retainer 26 (see Fig. 4, and col. 4, lines 7-18 and 62-63) that slides into a slideway (i.e., slideway defined by side rails 36 and insertion of the retainer 26 in the space between the rail 36 onto grooves on the dumbbell 42, see Fig. 4 below) on the any one adder 

    PNG
    media_image1.png
    514
    602
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    786
    579
    media_image2.png
    Greyscale

Towley is silent in explicitly teaching wherein the dumbbells 42 are of different weights.
Towley, however teaches ballast weights 52,54 insertable into hollow crosstubes 46,50 of the dumbbell 42 (see Fig. 5 above) which can change the weight of a particular dumbbell 42 (see col. 4, lines 44-54) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Towley and to merely change the weight within one or more crosstubes 46,50 such that the dumbbells 42 of a plurality of dumbbells are of different weights in order to vary the weight resistance of the dumbbell 42 for use during exercise. 

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3-4 depend from claim 2 and would be allowable for the same reasons concerning claim 2.

Regarding claim 5, none of the prior art either alone or in combination teach or suggest all the limitations of claim 1 and further reciting wherein the any one dumbbell when received in the cavity of the any one adder weight rests upon a lower support surface provided adjacent a bottom of the cavity.  
Claims 6-8 depend from claim 5 and would be allowable for the same reasons concerning claim 5.

Regarding claim 9, none of the prior art either alone or in combination teach or suggest all the limitations of claim 1 and further reciting wherein the slide retainer is inserted into the slideway in a direction parallel to an axis of elongation of a hand grip of the any one dumbbell.  
Regarding claim 10, none of the prior art either alone or in combination teach or suggest all the limitations of claim 1 and further reciting wherein the slide retainer has a length that is substantially the same as a length of the any one adder weight.  
Regarding claim 11, none of the prior art either alone or in combination teach or suggest all the limitations of claim 1 and further reciting wherein the slideway and the slide retainer when installed in the slideway are located on a top surface of the adder weight.  
Claim 12 depends from claim 11 and would be allowable for the same reasons concerning claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784